      Case 18-26798        Doc 38   Filed 11/28/18 Entered 11/28/18 17:35:14            Desc Notice of
                                        Hearing-BK Page 1 of 1
Form ntchrgbk

                                 UNITED STATES BANKRUPTCY COURT
                                       Northern District of Illinois
                                            Eastern Division
                                            219 S Dearborn
                                               7th Floor
                                           Chicago, IL 60604


                                    Bankruptcy Proceeding No.: 18−26798
                                                Chapter: 13
                                         Judge: Timothy A. Barnes

In Re:
   Russell Conley Brown
   1612 E 156 St
   Dolton, IL 60419
Social Security No.:
   xxx−xx−6042
Employer's Tax I.D. No.:


PLEASE TAKE NOTICE that a hearing will be held at:


                             219 South Dearborn, Courtroom 744, Chicago, IL 60604

                                       on January 10, 2019 at 10:00 AM


TO CONSIDER AND ACT UPON the following: Courts Motion to dismiss case due to failure to pay filing fee. The
amount owed at this time is $230.00. Submit payment in the form of cash or money order payable to U.S.B.C.




                                                       For the Court,



Dated: November 28, 2018                               Jeffrey P. Allsteadt , Clerk
                                                       United States Bankruptcy Court
